Case 20-11768-CSS Doc418 Filed 09/21/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In Re: )
) Chapter 11

LUCKY BRAND DUNGAREES, LLC, ef _ )

al., ) Case No. 20-11768-CSS
)

Debtors. ) (Jointly Administered)
)
)
) Re: D.I. 413
AFFIDAVIT OF SERVICE
STATE OF DELAWARE )

) ss
COUNTY OF NEW CASTLE )

Stephanie MacDonald, being duly sworn according to law, deposes and says that she is
employed by the law firm of Cross & Simon, LLC, counsel for Judith Robles and Lisa Virtue in
the above-captioned case, and that on the 18th day of September, 2020, she caused copies of the
Motion of Judith Robles and Lisa Virtue for Relief From Automatic Stay Under 1] U.S.C § 362

to be served upon the parties listed on the attached service list via first class mail.

 

Sworn to and subscribed ipo this 21st day of September, 2020.

Notary out ZZ L,

én eee
= ae *
My Commission Expires: _ IS /902| = SHS ae
Zz
Case 20-11768-CSS Doc418 Filed 09/21/20 Page 2 of 2

SERVICE LIST

TOKIO MARINE AMERICA INSURANCE

COMPANY

Attn: CT Corporation System, Agent for
Service of Process

818 West Seventh Street, Suite 930

Los Angeles, CA 90017

HCC SPECIALTY UNDERWRITERS
AGENCY OF NEW YORK, INC.

c/o HCC Service Company

Attn: Randy Rinicella

13403 Northwest Freeway

Houston, TX 77040

HCC SPECIALTY UNDERWRITERS,
INC., WHICH WILL DO BUSINESS IN
CALIFORNIA AS HCC SPECIALTY
INSURANCE SERVICES
Attn: National Registered Agents, Inc.,
Agent

for Service of Process
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

HCC CASUALTY INSURANCE
SERVICES, INC.
Attn: National Registered Agents, Inc.,
Agent

for Service of Process
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

TOKIO MARINE MANAGEMENT, INC.

Attn: CT Corporation System, Agent for
Service of Process

818 West Seventh Street, Suite 930

Los Angeles, CA 90017

TOKIO MARINE HCC
8 Forest Park Drive
Farmington, CT 06032
